Exhibit 10.2
Execution Version
FIRST AMENDMENT
TO
CREDIT AGREEMENT
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (the “Agreement”) is being executed and
delivered as of September 14, 2010 by and among CBIZ, Inc., a Delaware
corporation (the “Company”), the “Guarantors” as defined in the Credit Agreement
referred to and defined below, the several financial institutions from time to
time party to such Credit Agreement (collectively, the “Lenders”), and Bank of
America, N.A. (“Bank of America”), as administrative agent for the Lenders (in
such capacity, the “Agent”). Undefined capitalized terms used herein shall have
the meanings ascribed to such terms in such Credit Agreement, and section
references used herein, shall, unless otherwise specified, refer to sections of
such Credit Agreement.
W I T N E S S E T H:
WHEREAS, the Company, the Lenders and the Agent have entered into that certain
Credit Agreement dated as of June 4, 2010 (as may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
pursuant to which, among other things, the Lenders have agreed to provide,
subject to the terms and conditions contained therein, certain loans and other
financial accommodations to or for the benefit of the Company;
WHEREAS, in connection with the Credit Agreement, the Guarantors have each
executed and delivered in favor of the Agent and the Lenders a certain Guaranty
pursuant to which the Guarantors have guaranteed the Company’s obligations under
the Credit Agreement;
WHEREAS, the Company requested that the Lenders agree, and subject to the terms
and conditions set forth herein, the Lenders have agreed, to amend the Credit
Agreement in certain respects as hereinafter set forth.
NOW, THEREFORE, in consideration of the foregoing premises, the terms and
conditions stated herein and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Company, the Guarantors, the
Majority Lenders and the Agent, such parties hereby agree as follows:
1. Amendment. Subject to the satisfaction of the conditions set forth in
Paragraph 2 of this Agreement, the Credit Agreement is hereby amended as follows
(unless otherwise specified, section references used in this section shall refer
to such sections of the Credit Agreement):
(a) Section 1.01 is amended to add the following new definitions in their
appropriate alphabetical location:
“2010 Buyback/Option Agreement” means a stock and option purchase agreement in
the form delivered to the Agent and the Lenders on September 14, 2010.

 

 



--------------------------------------------------------------------------------



 



“2010 Buyback/Option Transactions” means, collectively, the capital stock
repurchase transaction and option purchase transaction contemplated by the 2010
Buyback/Option Agreement.
“Adjusted Senior Leverage Threshold” means, at any time, the following
applicable ratio:

          Period of Determination   Ratio  
 
       
First Amendment Effective Date through 6/29/2011
    2.50:1.0  
 
       
6/30/2011 through 12/31/2011
    2.25:1.0  
 
       
1/1/2012 through 6/29/2012
    2.50:1.0  
 
       
Thereafter
    2.25:1.0.  

“Adjusted Total Leverage Threshold” means, at any time, the following applicable
ratio:

          Period of Determination   Ratio  
 
       
First Amendment Effective Date through 6/29/2011
    3.75:1.0  
 
       
6/30/2011 through 6/29/2012
    3.50:1.0  
 
       
Thereafter
    3.25:1.0.  

“First Amendment Effective Date” means the date on which each of the conditions
set forth in clauses (i) through (iii) of Paragraph 2 of the First Amendment to
this Agreement dated as of September 14, 2010 shall have been satisfied.
“New Subordinated Debt” means unsecured Indebtedness (i) incurred at a time when
no Event of Default exists and, after giving pro forma effect thereto, no Event
of Default would occur (including, without limitation, with respect to the Total
Leverage Ratio under Section 8.15), (ii) which is subordinated in right of
payment to all of the Obligations pursuant to subordination provisions which are
substantially similar to, or more favorable to the Agent and the Lenders than,
those applicable to the Convertible Debt, as determined by the Agent in its sole
discretion, (iii) which does not have a maturity date, scheduled amortization
payments, mandatory prepayments or redemptions, or other similar obligations
scheduled to occur prior to the Revolving Termination Date, (iv) which is
governed by documentation which does not include covenants or defaults which are
materially more restrictive or onerous in any respect than those set forth
herein, as determined by the Agent in its sole discretion and (v) does not
prohibit the Company or any Subsidiary from granting Liens on any assets of the
Company or its Subsidiaries in favor of the Agent or the Lenders.

 

2



--------------------------------------------------------------------------------



 



“Senior Leverage Threshold” means, at any time, the following applicable ratio:

          Period of Determination   Ratio  
 
       
First Amendment Effective Date through 6/29/2011
    2.75:1.0  
 
       
6/30/2011 through 12/31/2011
    2.50:1.0  
 
       
1/1/2012 through 6/29/2012
    2.75:1.0  
 
       
Thereafter
    2.50:1.0.  

“Total Leverage Threshold” means, at any time, the following applicable ratio:

          Period of Determination   Ratio  
 
       
First Amendment Effective Date through 6/29/2011
    4.00:1.0  
 
       
6/30/2011 through 6/29/2012
    3.75:1.0  
 
       
Thereafter
    3.50:1.0.  

(b) Section 1.01 is further amended to delete the words “as calculated after
adjusting the Leverage Ratio” appearing in the lead-in to the definition of
“Applicable Margin” before the chart set forth therein.
(c) Section 1.01 is further amended to delete, in its entirety, clause (i) of
the definition of “Applicable Margin” and to replace such clause with the
following:
(i) for the period from September 14, 2010 to and including the delivery of the
Compliance Certificate for the period ending December 31, 2010, the Applicable
Margin shall be determined as if the Total Leverage Ratio for such period were
greater than or equal to 3:50:1.00,
(d) Section 1.01 is further amended to delete, in its entirety, clause (j) of
the definition of “Indebtedness” set forth therein and to replace such clause
with the following:
(j) indebtedness of such Person referred to in clauses (a) through (i) above
which is convertible into common stock of such Person provided that at the time
and to the extent such indebtedness is so converted such indebtedness shall no
longer constitute Indebtedness.

 

3



--------------------------------------------------------------------------------



 



(e) Section 1.01 is further amended to delete the definition of “Leverage Ratio”
in its entirety and to replace such definition with the following:
“Senior Leverage Ratio” means, with respect to the Company and its Subsidiaries
(other than Excluded Subsidiaries), on a consolidated basis, as of any date of
determination, the ratio of total consolidated Indebtedness (excluding the
Convertible Debt and any New Subordinated Debt) as of such date to EBITDA for
the twelve month period then most recently ended (taken as a single accounting
period and calculated giving pro forma effect to any Acquisitions which occurred
during such twelve month period as if such Acquisitions were consummated as of
the first day of such twelve month period and including adjustments as are
permitted under Regulation S-X of the SEC).
(f) Section 1.01 is further amended to delete, in its entirety, the definition
of “Net Worth” and to replace such definition with the following:
“Net Worth” means shareholders’ equity as determined in accordance with GAAP,
plus any reduction to such shareholders’ equity resulting from any of the 2010
Buyback/Option Transactions or any repurchases of capital stock made with the
proceeds of New Subordinated Debt, in any case to the extent such 2010
Buyback/Option Transactions and repurchases are permitted under Section 8.10
hereof.
(g) Section 1.01 is further amended to delete in its entirety clause (3) of the
definition of “Permitted Acquisition” and to replace such clause with the
following:
(3) The (A) Senior Leverage Ratio as of the date of such Acquisition (after
giving pro forma effect thereto such that the numerator thereof includes the
effect of any Indebtedness incurred or assumed in connection with such
Acquisition and the denominator thereof is calculated as if such Acquisition
were consummated as of the first day of the twelve month period most recently
ended with respect to which the Company has delivered financial statements
pursuant to Section 7.01 and includes adjustments as are permitted under
Regulation S-X of the SEC) is less than (x) with respect to any Acquisition
consummated on or after May 1 of any calendar year but before February 1 of the
succeeding calendar year, the applicable Adjusted Senior Leverage Threshold or
(y) with respect to any Acquisition consummated on or after February 1 of any
calendar year but before May 1 of that calendar year, the applicable Senior
Leverage Threshold and (B) Total Leverage Ratio as of the date of such
Acquisition (after giving pro forma effect thereto such that the numerator
thereof includes the effect of any Indebtedness incurred or assumed in
connection with such Acquisition and the denominator thereof is calculated as if
such Acquisition were consummated as of the first day of the twelve month period
most recently ended with respect to which the Company has delivered financial
statements pursuant to Section 7.01 and includes adjustments as are permitted
under Regulation S-X of the SEC) is less than (x) with respect to any
Acquisition consummated on or after May 1 of any calendar year but before
February 1 of the succeeding calendar year, the applicable Adjusted Total
Leverage Threshold or (y) with respect to any Acquisition consummated on or
after February 1 of any calendar year but before May 1 of that calendar year,
the applicable Total Leverage Threshold;

 

4



--------------------------------------------------------------------------------



 



(h) Section 1.01 is further amended to delete, in its entirety, the definition
of “Private Placement Debt”.
(i) Section 2.05(b) is deleted, in its entirety, and replaced with the
following:
[intentionally omitted].
(j) Section 8.01 is amended to insert the word “or” at the end of clause (i) of
the last sentence of such section, delete the word “or” at the end of clause
(ii) of such sentence, and to delete clause (iii) of such sentence in its
entirety.
(k) Section 8.05(h) is deleted in its entirety and replaced with the following:
(h) Indebtedness consisting of New Subordinated Debt.
(l) Section 8.10 is deleted in its entirety and replaced with the following:
8.10 Restricted Payments. The Company shall not, and shall not suffer or permit
any Subsidiary to, declare or make any dividend payment or other distribution of
assets, properties, cash, rights, obligations or securities on account of any
shares of any class of its capital stock, or purchase, redeem or otherwise
acquire for value any shares of its capital stock or any warrants, rights or
options to acquire such shares, now or hereafter outstanding, or repurchase,
redeem or prepay the Convertible Debt or any New Subordinated Debt; except that
(a) any Wholly-Owned Subsidiary may declare and make dividend payments or other
distributions to the Company or to its immediate parent Subsidiary of the
Company, (b) any Subsidiary that is not a Wholly-Owned Subsidiary may declare
and make pro-rata dividend payments or other pro-rata distributions, (c) the
Company may repurchase its capital stock for aggregate cash consideration not to
exceed $50,000,000 pursuant to the terms and conditions of the 2010
Buyback/Option Agreement provided, at the time of each such repurchase, no
Default or Event of Default has occurred and is continuing and no Default or
Event of Default would occur after giving effect to such repurchase, and on or
prior to the consummation of the initial repurchase of capital stock pursuant to
the 2010 Buyback/Option Agreement the Company shall have delivered to the Agent
a copy of a favorable “fairness opinion” with respect to the 2010 Buyback/Option
Transactions from a nationally recognized investment banker engaged by the
Company, (d) the Company may purchase an option to repurchase its capital stock
for cash consideration for such option not to exceed $6,000,000 pursuant to the
terms and conditions of the 2010 Buyback/Option Agreement provided, at the time
of that it purchases such option, no Default or Event of Default has occurred
and is continuing and no Default or Event of Default would occur after giving
effect to purchase, and on or prior to the consummation of the purchase of such
option the Company shall have delivered to the Agent a favorable “fairness
opinion” with respect to the 2010 Buyback/Option Transactions from a nationally
recognized investment banker engaged by the Company (which opinion may be part
of the same single opinion delivered pursuant to clause (c) of this section),
(e) the Company may repurchase its capital stock for

 

5



--------------------------------------------------------------------------------



 



aggregate cash consideration not to exceed $30,000,000 provided that such
repurchases are funded with the proceeds of the Company’s issuance of New
Subordinated Debt no later than five (5) Business Days following such issuance
and, at the time of such repurchase of capital stock, no Default or Event of
Default has occurred and is continuing and no Default or Event of Default would
occur after giving effect to such repurchase, (f) the Company and its
Subsidiaries may make any other repurchase or redemption of its capital stock,
provided, that, in the case of this clause (f), (i) the Senior Leverage Ratio as
of the date of any such repurchase or redemption (calculated on a pro forma
basis giving effect to such repurchase or redemption) is less than or equal to
2.00 to 1.0 or (ii) (x) the Senior Leverage Ratio as of the date of any such
repurchase or redemption (calculated on a pro forma basis giving effect to such
repurchase or redemption) is greater than 2.00 to 1.0 but less than (I) with
respect to any repurchase or redemption occurring on or after May 1 of any
calendar year but prior to February 1 of the succeeding calendar year, the
applicable Adjusted Senior Leverage Threshold or (II) with respect to any
repurchase or redemption occurring on or after February 1 of any calendar year
but prior to May 1 of that calendar year, the applicable Senior Leverage
Threshold, and (y) the aggregate consideration paid and other payments made by
the Company and its Subsidiaries during the preceding twelve months in
connection with all such repurchases and redemptions, including such proposed
repurchase or redemption, does not exceed $15,000,000, (g) the Company may pay
the settlement amount with respect to each $1,000 aggregate principal amount of
Convertible Debt or other convertible Indebtedness of the Company converted into
shares of the Company’s common stock (i) in cash, which shall not exceed the
lesser of $1,000 and the conversion value of such Convertible Debt or other
convertible Indebtedness pursuant to the terms and conditions of the Indenture
or other governing document and (ii) if the conversion value of such Convertible
Debt or other convertible Indebtedness exceeds $1,000, in the number of shares
of the Company’s common stock as calculated pursuant to the terms and conditions
of the Indenture or other governing document; provided, however, that, in the
event the aggregate amount of the shares of the Company’s common stock delivered
upon any such conversion would exceed 19.9% of the shares of the Company’s
common stock outstanding at the time at which such securities were issued, the
Company may pay whole or partial settlement amounts in cash in the aggregate
amount, and to the extent, necessary for the Company to be in compliance with
the listing requirements of The New York Stock Exchange, (h) with respect to the
conversion of the Convertible Debt or other convertible Indebtedness of the
Company into shares of the Company’s common stock, the Company may pay the cash
value of fractional shares of the Company’s common stock pursuant to the terms
and conditions of the Indenture or applicable indenture or agreement governing
such Indebtedness and (i) the Company may repurchase, redeem or prepay the
Convertible Debt or New Subordinated Debt, provided that no Default or Event of
Default has occurred and is continuing at the time of the consummation of any
such repurchase, redemption or prepayment and no Default or Event of Default
would occur after giving effect to any such repurchase, redemption or
prepayment.
(m) Section 8.15 is deleted in its entirety and replaced with the following:
8.15 Leverage Ratios. The Company shall not, at any time, (a) permit its Senior
Leverage Ratio to be greater than the applicable Senior Leverage Threshold or
(b) permit its Total Leverage Ratio to be greater than the applicable Total
Leverage Threshold.

 

6



--------------------------------------------------------------------------------



 



(n) The form of Compliance Certificate attached as Exhibit C to the Credit
Agreement is deleted in its entirety and replaced with the form attached hereto
as Annex 1 to this Agreement.
2. Effectiveness of this Agreement; Conditions Precedent. The provisions of
Paragraph 1 of this Agreement shall be expressly conditioned upon (a) in the
case of the amendments contemplated by Paragraph 1(c) hereof, satisfaction of
the conditions set forth in clauses (i) and (ii) below and (b) in the case of
the other amendments contemplated by Paragraph 1 hereof, satisfaction of the
conditions set forth in clauses (i), (ii) and (iii) below:
(i) the receipt by the Agent of an executed counterpart of this Agreement
executed and delivered by duly authorized officers of the Company, the
Guarantors and the Majority Lenders;
(ii) payment in full, in immediately available funds, to the Agent of (x) an
amendment fee for the account of each Lender that executed and delivers a
counterpart hereof on or prior to September 14, 2010, in the amount of 0.10% of
such Lender’s Revolving Loan Commitment and (y) an arrangement fee for the sole
account of the Arranger as described in that certain letter agreement dated as
of September 14, 2010 among Bank of America, the Arranger and the Company (all
of which fees the Company hereby agrees to pay concurrently with its execution
and delivery of this Agreement and agrees and acknowledges that such fees are
fully-earned and non-refundable); and
(iii) the earlier to occur of the receipt by the Agent of (x) a copy of a
fully-executed stock and option purchase agreement in the form delivered to the
Agent and the Lenders on September 14, 2010 and (y) evidence satisfactory to the
Agent that the Company shall have issued “New Subordinated Debt” (as proposed to
be defined in Paragraph 1 hereof).
3. Representations and Warranties.
(a) The Company hereby represents and warrants that this Agreement and the
Credit Agreement as amended by this Agreement constitute the legal, valid and
binding obligations of the Company enforceable against the Company in accordance
with their terms.
(b) The Company hereby represents and warrants that its execution, delivery and
performance of this Agreement and the Credit Agreement as amended by this
Agreement have been duly authorized by all proper corporate action, do not
violate any provision of its certificate of incorporation or bylaws, will not
violate any law, regulation, court order or writ applicable to it, and will not
require the approval or consent of any Governmental Authority, or of any other
third party under the terms of any contract or agreement to which the Company or
any of the Company’s Subsidiaries is bound.

 

7



--------------------------------------------------------------------------------



 



(c) The Company hereby represents and warrants that (i) no Default or Event of
Default has occurred and is continuing or will have occurred and be continuing
and (ii) all of the representations and warranties of the Company contained in
the Credit Agreement and in each other Loan Document (other than representations
and warranties which, in accordance with their express terms, are made only as
of an earlier specified date) are, and will be, true and correct as of the date
of the Company’s execution and delivery of this Agreement in all material
respects as though made on and as of such date.
(d) The Company hereby represents and warrants that there are no actions, suits,
investigations, proceedings, claims or disputes pending, or to the best
knowledge of the Company, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, against the Company, its
Subsidiaries or any of their respective properties which purport to affect or
pertain to this Agreement, the Credit Agreement or any other Loan Document or
any of the transactions contemplated hereby or thereby, or which could
reasonably be expected to have a Material Adverse Effect
4. Reaffirmation, Ratification and Acknowledgment; Reservation. The Company and
each Guarantor hereby (a) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under each Loan Document to
which they are a party, (b) agrees and acknowledges that such ratification and
reaffirmation are not a condition to the continued effectiveness of such Loan
Documents, and (c) agrees that neither such ratification and reaffirmation, nor
the Agent’s or any Lender’s solicitation of such ratification and reaffirmation,
constitutes a course of dealing giving rise to any obligation or condition
requiring a similar or any other ratification or reaffirmation from the Company
or such Guarantor with respect to any subsequent modifications to the Credit
Agreement or the other Loan Documents. The Credit Agreement as amended hereby
and each of the other Loan Documents shall remain in full force and effect and
is hereby ratified and confirmed. Neither the execution, delivery nor
effectiveness of this Agreement shall operate as a waiver of any right, power or
remedy of the Agent or the Lenders, or of any Default or Event of Default
(whether or not known to the Agent or the Lenders), under any of the Loan
Documents, all of which rights, powers and remedies, with respect to any such
Default or Event of Default or otherwise, are hereby expressly reserved by the
Agent and the Lenders. This Agreement shall constitute a Loan Document for
purposes of the Credit Agreement.
5. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF ILLINOIS; PROVIDED THAT THE PARTIES
SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.
6. Agent’s Expenses. The Company hereby agrees to promptly reimburse the Agent
for all of the reasonable out-of-pocket expenses, including, without limitation,
attorneys’ and paralegals’ fees, it has heretofore or hereafter incurred or
incurs in connection with the preparation, negotiation and execution of this
Agreement.
7. Counterparts. This Agreement may be executed in counterparts and all of which
together shall constitute one and the same agreement among the parties.
* * * *

 

8



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

            CBIZ, INC.
      By:   /s/ Ware Grove       Name:   Ware Grove       Title:   SVP, CFO    
  BANK OF AMERICA, N.A., as Agent
      By:   /s/ Denise Jones        Name:   Denise Jones        Title:  
Assistant Vice President        BANK OF AMERICA, N.A., as a Lender
and as the Issuing Bank
      By:   /s/ Jonathan M. Phillips        Name:   Jonathan M. Phillips       
Title:   Senior Vice President   

CBIZ First Amendment
Signature Page

 

 



--------------------------------------------------------------------------------



 



            HUNTINGTON NATIONAL BANK, as a Lender
      By:   /s/ Brian H. Gallagher        Name:   Brian H. Gallagher       
Title:   Vice President   

CBIZ First Amendment
Signature Page

 

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as a Lender
      By:   /s/ Phillip R, Duryea        Name:   Phillip R, Duryea       
Title:   Senior Vice President   

CBIZ First Amendment
Signature Page

 

 



--------------------------------------------------------------------------------



 



            KEYBANK NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Jeff Kalinowski        Name:   Jeff Kalinowski        Title:  
Senior Vice President   

CBIZ First Amendment
Signature Page

 

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Patrick McGraw        Name:   Patrick McGraw        Title:  
Vice President   

CBIZ First Amendment
Signature Page

 

 



--------------------------------------------------------------------------------



 



            FIFTH THIRD BANK, as a Lender
      By:   /s/ Martin H. McGinty        Name:   Martin H. McGinty       
Title:   Vice President   

CBIZ First Amendment
Signature Page

 

 



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Joseph G. Moran        Name:   Joseph G. Moran        Title:  
Senior Vice President   

CBIZ First Amendment
Signature Page

 

 



--------------------------------------------------------------------------------



 



            GUARANTORS:

CBIZ ACCOUNTING, TAX & ADVISORY OF ATLANTA, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF MARYLAND, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF CHICAGO, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF COLORADO, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF KANSAS CITY, INC.
CBIZ ACCOUNTING, TAX & ADVISORY OF NEW ENGLAND, LLC (FORMERLY CBIZ ACQUISITION
A, LLC)
CBIZ ACCOUNTING, TAX & ADVISORY OF NEW YORK, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF OHIO, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF NORTHERN CALIFORNIA, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF ORANGE COUNTY, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF PHOENIX, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF SAN DIEGO, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF FLORIDA, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF TOPEKA, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF WICHITA, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF ST. LOUIS, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF MINNESOTA, LLC (FORMERLY CBIZ SK&B, LLC AND
CBIZ BVKT, LLC)
      By:   /s/ Jerome P. Grisko, Jr.        Name:   Jerome P. Grisko, Jr.     
  Title:   Executive Vice President   

CBIZ First Amendment
Signature Page

 

 



--------------------------------------------------------------------------------



 



            GUARANTORS (continued):

CBIZ ACCOUNTING, TAX & ADVISORY OF UTAH, LLC
CBIZ ACCOUNTING, TAX & ADVISORY, LLC
CBIZ BEATTY SATCHELL, LLC
CBIZ BENEFITS & INSURANCE SERVICES, INC.
CBIZ FAMILY OFFICE SERVICES, LLC (FORMERLY MAHONEY COHEN FAMILY OFFICE SERVICES,
LLC)
CBIZ GIBRALTAR REAL ESTATE SERVICES, LLC
CBIZ RISK & ADVISORY SERVICES LLC
CBIZ INSURANCE SERVICES, INC.
CBIZ KA CONSULTING SERVICES, LLC
CBIZ M & S CONSULTING SERVICES, LLC
CBIZ M.T. DONAHOE & ASSOCIATES, LLC
CBIZ MEDICAL MANAGEMENT, INC.
CBIZ MEDICAL MANAGEMENT NORTHEAST, INC.
CBIZ MEDICAL MANAGEMENT PROFESSIONALS, INC.
CBIZ MMP OF TEXAS, LLC
CBIZ NETWORK SOLUTIONS, LLC
CBIZ NATIONAL TAX OFFICE, LLC (FORMERLY CBIZ UNCLAIMED PROPERTY SERVICES, LLC)
CBIZ RETIREMENT CONSULTING, INC.
CBIZ SOUTHERN CALIFORNIA, LLC
CBIZ SPECIAL RISK INSURANCE SERVICES, INC.
CBIZ TECHNOLOGIES, LLC
CBIZ VALUATION GROUP, LLC
CBIZ FLEX, INC.
EFL ASSOCIATES OF COLORADO, INC.
EFL ASSOCIATES, INC.
EFL HOLDINGS, INC.
MHM RETIREMENT PLAN SOLUTIONS, LLC
MEDICAL MANAGEMENT SYSTEMS, INC.
TRIMED INDIANA, LLC
      By:   /s/ Jerome P. Grisko, Jr.        Name:   Jerome P. Grisko, Jr.     
  Title:   Executive Vice President   

CBIZ First Amendment
Signature Page

 

 



--------------------------------------------------------------------------------



 



            GUARANTORS (continued):

CBIZ MHM, LLC
CBIZ NETWORK SOLUTIONS CANADA, INC.
CBIZ OPERATIONS, INC.
CBIZ WEST, INC.
CBIZ TAX AND ADVISORY OF NEBRASKA INC.
ONECBIZ, INC.
      By:   /s/ Jerome P. Grisko, Jr.        Name:   Jerome P. Grisko, Jr.     
  Title:   President   

CBIZ First Amendment
Signature Page

 

 



--------------------------------------------------------------------------------



 



Annex 1
Form of Restated Compliance Certificate (Exhibit C to Credit Agreement)
Attached.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
to Credit Agreement
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: June 30, 2010
To: Bank of America, N.A., as Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of June 4, 2010 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”), among CBIZ, Inc., a Delaware corporation (the
“Company”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Agent, Issuing Bank and Swing Line Bank. Capitalized terms used herein
and not otherwise defined herein shall have the meanings assigned to such terms
in the Agreement.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he is the Chief Financial Officer of the Company, and that, as such, he is
authorized to execute and deliver this Certificate to the Agent on the behalf of
the Company, and that:
1. Attached hereto as Schedule 1 are the unaudited consolidated financial
statements required by Section 7.01(b) of the Agreement for the fiscal quarter
of the Company and its Subsidiaries ended as of the above date. Such financial
statements fairly present the financial condition, results of operations and
cash flows of the Company and its Subsidiaries in accordance with GAAP as at
such date and for such period, subject only to ordinary, good faith year-end
audit adjustments. Also attached hereto is a copy of the unaudited combined
consolidated statements of income of the Excluded Subsidiaries for the period
commencing on the first day and ending on the last day of such quarter, and in
any case certified by the chief executive officer and chief financial officer as
fairly presenting, in accordance with GAAP (subject to ordinary, good faith
year-end audit adjustments), the financial position and the results of
operations of the Excluded Subsidiaries.
2. Attached hereto as Schedule 2 is an updated Schedule 6.19 to the Credit
Agreement setting forth a complete and accurate list, as of the date of this
Certificate, of the correct legal name and jurisdiction of organization of each
direct and indirect Subsidiary of the Company.
3. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the Company
and its Subsidiaries during the accounting period covered by the attached
financial statements.

 

 



--------------------------------------------------------------------------------



 



4. A review of the activities of the Company during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Company performed and observed all its Obligations
under the Loan Documents, and to the best knowledge of the undersigned during
such fiscal period, no Default or Event of Default has occurred under any of the
Loan Documents.
5. The representations and warranties of the Company contained in Article VI of
the Agreement, or which are contained in any document furnished at any time
under or in connection with the Loan Documents, are true and correct on and as
of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date.
6. The financial covenant analyses and information set forth on Schedule 3
attached hereto are true and accurate on and as of the date of this Certificate.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
August 9, 2010.

            CBIZ, INC.
      By:   /s/ Ware Grove       Name:   Ware Grove      Title:   Chief
Financial Officer     

 

 